Citation Nr: 1705673	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  08-22 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 60 percent for psoriasis (previously rated as rosacea).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Finch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1974 to December 1978 and from August 1980 to January 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board previously remanded this issue in July 2013 and April 2016 for due process considerations and evidentiary development.  For the following reasons, another remand is needed before the Board can adjudicate this issue.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an increased rating for his service-connected psoriasis, currently evaluated at 60 percent disabling.  The Veteran's most recent VA examination was provided in August 2015.  In his December 2016 post-remand brief, the Veteran reported that his psoriasis symptoms worsened since his VA examination.

Because the Veteran's psoriasis has not been evaluated since August 2015, and the Veteran asserted his disability has worsened, the Board finds that remand for an additional VA examination is required.  

The Veteran's psoriasis is currently evaluated at 60 percent disabling, which is the highest schedular rating for his skin condition under Diagnostic Code (DC) 7816.  28 C.F.R. § 4.118.  Under DC 7816, a Veteran will be evaluated at a 60 percent disability rating when more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  

In this case, the Veteran contends that the rating schedule does not adequately assess the impact that his service-connected psoriasis has on his activities of daily living.  In particular, the Veteran claimed in his post-remand brief that his psoriasis symptoms "caused marked interference with employment."  Therefore, the Board finds that the record indicates that the established schedular criteria may be inadequate to describe the severity and symptoms of the service-connected psoriasis, and consideration of an extraschedular rating is warranted.  

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claim (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.  Here, the Board finds that the rating criteria may not sufficiently address the Veteran's disability levels and symptomatology resulting from his psoriasis.  As such, the Board finds that referral for extraschedular consideration is warranted under 38 C.F.R. § 3.321(b)(1).

While on remand, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA skin examination to determine the severity of his service-connected psoriasis.  The examiner must review the Veteran's electronic records, including this Remand.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.

2.  After the examination has been completed, refer the Veteran's claim for entitlement to an increased rating for service-connected psoriasis to the Under Secretary for Benefits or the Director of Compensation and Pension Service, for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  All documentation resulting from this request must be added to the claims file. 

3.  After the referral for extraschedular consideration is
returned, adjudicate the Veteran's increased rating claim for psoriasis, to include consideration of whether an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) is appropriate.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




